DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the applicant’s communication filed April 18, 2022.  Claims 20-22, 24-32, 34-37, and 39 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2022, has been considered by the Examiner.


	
Allowable Subject Matter
Currently claims 20-22, 24-32, 34-37, and 39 are in condition for allowance.   The reasons for allowance are identical to the reasons for allowance in the February 3, 2020 Non-Final Rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0303646 A1, Maloy et al discloses SYSTEM AND METHOD FOR GENERATING AND UPDATING LOCATION CHECK DIGITS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625